Motion for leave to appeal to the Court of Appeals denied. The uncontradicted evidence in this case is that although at the time the agreement was executed the parties lived under the same roof, they had, in fact, been estranged from each other for some months before, and had not cohabited as husband and wife during that period. This situation, in our opinion, distinguishes the present case from the authorities referred to by the appellant. Present — Kelly, P. J., Jaycox, Manning and Young, JJ., Kapper, J., not voting.